PER CURIAM.
Plaintiffs appeals a final judgment for defendant Florida State Racing Commission entered pursuant to an order dismissing plaintiff’s complaint without leave to amend. The only point presented upon appeal urges that appellant should have been granted leave to amend. The order dismissing the complaint is dated May 16, 1969. The final judgment is dated October 3, 1969. The evidence does not reflect a request for leave to amend. Under these circumstances we think that the record does not reflect an abuse of discretion by the trial judge. See Sorkin v. Rovin, Fla.App.1969, 227 So.2d 492.
Affirmed.